SOMEEVILLE, J.
Under the principles settled in The Port of Mobile v. The Louisville & Nashville Railroad Co., decided at the present term, and the case of Burnett v. Craig, 30 Ala. 135; s. c. 68 Amer. Dec. 115, the facts stated in the complainants’ bill do not present a case of irreparable damage threatened by the enforcement of the municipal ordinance sought to be enjoined, and no question being involved as to the protection of a franchise, the decree of the chancellor must be affirmed. Before the injunctive aid of a chancery court can be successfully invoked in this case, the complainants must first establish the invalidity of the ordinance in question by judgment of a court of law. Their remedy at law is not shown to be inadequate.
Affirmed.